Citation Nr: 1744198	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  11-12 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and a 10 percent rating for PTSD.  During the course of the appeal, the rating was increased to 50 percent.  

A claim for a TDIU is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Considering the Veteran's arguments and the VA forms 21-8940, TDIU applications filed in November 2013 and May 2015, the Board finds that TDIU is a part of this claim for increased rating.  

The Veteran provided testimony before an RO decision review officer in November 2013.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The claims file shows that the Veteran was most recently afforded a VA examination to evaluate the severity of his PTSD in June 2014, over three years ago.  The examiner found that the Veteran had occupational and social impairment that did not exceed the criteria for a 50 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.  However, in a September 2017 brief, the Veteran's representative cites to ongoing issues with impulse control in support of the argument that the Veteran's symptoms are in fact more severe.  He argues that the examination record is an inadequate basis upon which to evaluate the current manifestations of PTSD.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  The Veteran has recently argued that there is such evidence.  The Board has reviewed the record and cannot find any reason to reject this theory.  Accordingly, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's service-connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Additionally, as the Veteran appears to be engaged in treatment at VA for PTSD, and the most recent records are dated in February 2015, updated VA treatment records should be obtained.  38 C.F.R. § 3.159 (2016).  

As to TDIU, the Veteran has claimed that he is disabled due to PTSD and alternatively, due to multiple service-connected disabilities including PTSD.  His detailed testimony reflects the argument that he is unemployable in large part due to PTSD.  The issue of entitlement to a TDIU is inextricably intertwined with the remaining claim on appeal.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, this issue must also be returned to the AOJ for further consideration.

In addition, a May 2014 SSA Inquiry screen reflects a Date of Initial Entitlement of January 2012.  It is not clear whether this referenced SSA disability benefits or retirement benefits and, the former, whether such benefits were related to his claims on appeal.  As such the Board cannot conclude, based upon the current record, that there are any relevant, outstanding records in the custody of the SSA.  Thus, while on remand, the Veteran must be contacted to clarify whether any SSA disability benefits claims were related to the claims on appeal.  If the Veteran responds affirmatively, attempt must be undertaken to obtain such records.  The Board notes that the date of January 2012 roughly corresponds to the date that the Veteran urges that he stopped worked at his Fed-Ex job which he held for 24 years.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any VA treatment records dated from February 2015 to the present.  Any and all negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159 (e), if appropriate.

2.  Contact the Veteran and ask him whether any SSA disability benefits claims were related to the claims on appeal.  If the Veteran responds affirmatively, attempt must be undertaken to obtain such records.

3.  Then, afford the Veteran an appropriate VA examination to determine the current severity of his PTSD.  All indicated evaluations, studies and tests deemed necessary must be accomplished and all findings reported in detail.  The claims file must be made available to the examiner for review.

Further, the examiner should render a retrospective medical opinion regarding the impact the Veteran's service-connected PTSD had on his social and occupational functioning from the date of claim, July 9, 2008.  Moreover, the examiner should indicate whether there has been any change(s) in severity of the Veteran's PTSD since the July 9, 2008, date of claim.  If so, the examiner should identify the approximate date of the change(s), and provide an assessment of the severity, including impact on social and occupational functioning, of the disability on each date.

4.  Conduct any additional development pertinent to the claims for an increased rating for PTSD and TDIU.

5.  After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




